13 So. 3d 502 (2009)
Larry FORD, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0007.
District Court of Appeal of Florida, First District.
May 29, 2009.
Rehearing Denied July 31, 2009.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Donna A. Gerace, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the revocation of appellant's probation but remand with directions to the trial court to enter an amended order listing the conditions of probation that appellant violated. See Robinson v. State, 963 So. 2d 339 (Fla. 1st DCA 2007). We affirm appellant's sentence.
BARFIELD, WEBSTER, and THOMAS, JJ., concur.